Citation Nr: 0727345	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  04-38 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for skin cancer to 
include as secondary to Agent Orange exposure. 

2.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to April 
1971.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions, dated October 
2003 and July 2004, by the Nashville, Tennessee Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to a permanent and total disability 
rating for pension purposes is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.


FINDING OF FACT

A preponderance of the evidence demonstrates that skin cancer 
was not present in service, was not manifested within one 
year of service separation and is not otherwise related to 
active service or to any herbicide exposure while serving in 
Vietnam.
 

CONCLUSION OF LAW

Skin cancer was not incurred in or aggravated by active 
service on either a direct or presumptive basis.  38 U.S.C.A. 
§§ 1110, 1112, 1116, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection   

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110.  In order to qualify for entitlement to 
compensation under 38 U.S.C.A. § 1110, a claimant must prove 
the existence of (1) a disability and (2) that such 
disability has resulted from a disease or injury that 
occurred in the line of duty.  Sanchez-Benitez v. Principi, 
259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C.A. § 
1110 requires current symptomatology at the time the claim is 
filed in order for a veteran to be entitled to 
compensation.).

Certain chronic diseases, to include malignant tumors, may be 
presumed to have been incurred in service if manifested to a 
degree of 10 percent or more within one year of service 
separation, the absence of any evidence of the disease in 
service notwithstanding.  38 C.F.R. §§ 3.307, 3.309.

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In deciding claims on 
the merits, the Board will resolve reasonable doubt of 
material fact in favor of the claimant.  38 U.S.C.A. 
§ 5107(b).

The veteran contends that he developed skin cancer as a 
result of exposure to the herbicide Agent Orange during his 
service in Vietnam.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. §§ 3.307(a)(6), 3.313.  The 
veteran served in the Republic of Vietnam during the 
presumptive period, and therefore, it is presumed that he was 
exposed to Agent Orange during his active military service.

The law provides that, for veterans who served during the 
aforementioned period, service connection may be presumed for 
certain diseases enumerated by statute and regulations that 
become manifest within a particular period, if any such 
period is prescribed.  However, VA has determined that there 
is no positive association between exposure to herbicides and 
any condition for which the VA has not specifically 
determined that a presumption of service connection is 
warranted.  However, the United States Court of Appeals for 
the Federal Circuit has held that a claimant is not precluded 
from establishing service connection for a disease claimed to 
be related to herbicide exposure, as long as there is proof 
of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).

Initially, the Board notes that the veteran's skin cancer is 
not statutorily recognized as one of the diseases 
attributable to Agent Orange exposure.  See 38 C.F.R. § 
3.309(e).  Taking account of the available evidence and 
National Academy of Sciences' analysis, the Secretary has 
found that the credible evidence against an association 
between herbicide exposure and skin cancer outweighs the 
credible evidence for such an association, and he has 
determined that a positive association does not exist.  68 
Fed. Reg. 27,630, 27,638-9 (May 20, 2003).  

Thus, the nexus requirement may not be satisfied by the 
statutory presumption associated with Agent Orange, and 
therefore, independent medical evidence is needed.  See 38 
C.F.R. §§ 3.307(a)(6), (d), 3.309(e).  Since causative 
factors of a disease amount to a medical question, only a 
physician's opinion would be competent evidence.  Gowen v. 
Derwinski, 3 Vet. App. 286, 288 (1992).  A claimant's 
statements as to nexus are entitled to no probative weight.  
Layno v. Brown, 6 Vet. App. 465 (1994).  

A review of the record indicates that there is no medical 
opinion, which links the veteran's development of skin cancer 
with his presumed exposure to Agent Orange.  In fact, a 
January 2004 private medical record noted that the veteran 
asked his physician whether the cancer could have been caused 
by Agent Orange exposure.  The private physician responded 
that he was not aware of any skin related cancers that were 
associated with exposure to Agent Orange.  

The service medical records, including the Separation 
Examination, are negative for a diagnosis of any skin cancer, 
and there is no evidence of a link between the current skin 
cancer and military service.  Without any competent or 
objective evidence that the veteran's current skin cancer was 
manifested in service, and with no competent evidence of a 
nexus between such disorder and the veteran's military 
service, including herbicide exposure, service connection is 
not warranted on either a direct or presumptive basis.  

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the Veteran (Jan. 2004, Apr. 2004, Jan. 2005, May 2005, 
June 2005).  In an October 2006 letter, the veteran was also 
advised of potential disability ratings and an effective date 
for any award as required by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Although the initial AOJ decision was 
made prior to the veteran having been fully informed of the 
VCAA, full compliance was accomplished prior to the final 
adjudication by the RO.  See Medrano v. Nicholson, No. 04-
1009 (U.S. Vet. App. Apr. 23, 2007).  As such, VA fulfilled 
its notification duties.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  In 
addition, although the veteran has not been afforded a VA 
examination, no such examination is required as his claim is 
being denied because there is no evidence that a causal 
connection between the veteran's skin cancer and his military 
service exists.  Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  
Hence, VA has fulfilled its duty to assist the appellant in 
the development of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to service connection for skin cancer to include 
as secondary to Agent Orange exposure is denied.


REMAND

The Board has carefully reviewed the veteran's claim of 
entitlement to a permanent and total disability rating for 
pension purposes but finds that the record is not 
sufficiently developed to ensure an informed decision.  The 
medical evidence of record reveals that the veteran suffers 
from skin cancer, left hand disability, low back disability, 
and hypertension.  He has a high school education, in-service 
training as an automobile mechanic, and training as an 
automobile diesel welder.  The veteran has worked as a 
machine operator and is currently working as a school bus 
driver during the school year, earning only about $7000 per 
year.  The veteran has not undergone a VA medical examination 
to ascertain the severity of his disabilities or his capacity 
for employment.  In order to adjudicate this issue, the Board 
must have evidence of the veteran's current disabilities and 
their effect upon the functional and industrial impairment of 
the veteran.  See Gary v. Brown, 7 Vet. App. 229 (1994).   

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  Arrange for the veteran to be scheduled for a 
general medical  examination to assess the severity 
of his non-service-connected disabilities, to 
include skin cancer, left hand disability, low back 
disability, and hypertension, and identify their 
impact on his ability to  obtain and retain 
employment.  The claim's file should be made  
available for review prior to the examination.  The 
examiner is requested to provide a definite opinion 
as to whether the veteran's disabilities combine to 
render him unable to secure or follow  
substantially gainful employment.  The opinion 
should take into account the veteran's employment 
history and his educational and vocational 
attainment.  If the veteran is found to be 
unemployable, the examiner should comment on 
whether it is reasonably certain that  such level 
of disability will continue throughout the 
veteran's life. 

2.  After completing the requested development, the 
RO should again review the record and readjudicate 
the claim.  If any benefit sought on appeal remains 
denied, the appellant and his representative should 
be furnished a supplemental statement of the case 
(SSOC).  An appropriate time should be given for 
them to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The 
appellant need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


